MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Jul 24 2020, 9:42 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
– Appellate Division
                                                          Katherine A. Cornelius
Danielle Sheff                                            Robert J. Henke
Indianapolis, Indiana                                     Deputy Attorneys General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              July 24, 2020
Parent-Child Relationship of                              Court of Appeals Case No.
A.E. (Minor Child) and                                    20A-JT-109
K.E. (Mother),                                            Appeal from the Marion Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Marilyn A.
        v.                                                Moores, Judge
                                                          The Honorable Scott Stowers,
Indiana Department of Child                               Magistrate
Services,1                                                Trial Court Cause No.
                                                          49D09-1902-JT-189




1
 DeDe K. Connor filed an appearance on behalf of Appellee-Guardian ad Litem, Child Advocates, Inc., but
did not file a brief on appeal.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                       Page 1 of 21
      Appellee-Petitioner.



      Mathias, Judge.


[1]   K.E. (“Mother”) appeals the Marion Superior Court’s order terminating her

      parental rights to A.E., her minor child. On appeal, K.E. raises two issues,

      which we restate as:


        I. Whether Mother’s due process rights were violated because DCS failed to
           make reasonable efforts to reunify Mother with A.E.; and,

       II. Whether the trial court’s order terminating Mother’s parental rights is
           supported by clear and convincing evidence.

[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother’s child, A.E., was born on January 13, 2013. On November 6, 2017, the

      Department of Child Services (“DCS”) filed a petition alleging A.E. was a

      Child In Need of Services (“CHINS”). Mother was incarcerated for Level 3

      felony robbery when the CHINS petition was filed. A.E.’s father was also

      incarcerated.


[4]   Mother left A.E. with unsuitable caregivers who lacked stable housing and who

      had tested positive for methamphetamine and marijuana. Mother also used

      illegal substances. DCS removed A.E. and placed him in foster care.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 2 of 21
      Throughout these proceedings, Mother was incarcerated for violating the terms

      of her probation imposed on the robbery conviction.


[5]   A.E. had several untreated medical conditions when he was taken into DCS

      custody including head lice, dental cavities, and lead exposure. He also had

      significant behavioral issues, which included destroying property and throwing

      objects at adults. A.E. would scream and cry incessantly for significant periods

      of time. A.E. also stated that he wanted to kill himself.


[6]   In March 2018, Mother admitted that A.E. was a CHINS because she lacked a

      stable home free from substance abuse. Mother was ordered to participate in

      home-based case management and Behavioral Health Court,2 which required

      substance abuse treatment, random drug screening, and mental health

      treatment. Mother was ordered to abide by the terms of her probation. The

      court also ordered five-year-old A.E. to participate in therapy.


[7]   Mother participated in supervised visitation with A.E. between December 2017

      and May 2018. Mother also completed the initial assessments. However,

      Mother did not participate in the recommended services and was inconsistent

      with her treatment goals. She missed drug tests and failed to show for

      appointments with her probation officer and recovery coach. Mother’s




      2
       The purpose of Behavioral Health Court is to assist first time offenders with receiving mental health and
      substance abuse treatment in the community in lieu of serving a sentence in jail or prison.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                     Page 3 of 21
       participation in Behavioral Health Court was terminated, and she was ordered

       to complete her sentence in the Department of Correction.


[8]    Mother failed to successfully participate in home-based case management and

       did not complete her goals. Mother also failed to maintain sobriety and used

       cocaine and marijuana.


[9]    During Mother’s supervised visitation with A.E., she was attentive to A.E. but

       did not properly redirect him when he misbehaved. Mother refused to

       incorporate the visitation supervisor’s suggestions concerning her response to

       A.E.’s behavior. Mother cancelled visitations and eventually stopped

       participating in visitation. Mother also failed to maintain contact with her

       family case manager.


[10]   Mother and Father failed to appear for a permanency hearing held on February

       6, 2019, and their whereabouts were unknown. Neither parent had completed

       the services ordered in March 2018 during the disposition hearing. For these

       reasons, the court changed A.E.’s permanency plan from reunification with a

       parent to termination of the parent-child relationship. On February 12, 2019,

       DCS filed a petition to terminate Mother’s rights to A.E.


[11]   On May 31, 2019, Mother was a passenger in a car that was involved in an

       accident. At the scene of the accident, Mother punched the driver. She also

       gave a police officer her sister’s name to avoid being arrested on an open

       warrant. Mother was arrested for battery, and her true identity was revealed



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 4 of 21
       when law enforcement officers processed her arrest. In July 2019, Mother

       pleaded guilty to battery.


[12]   The trial court held a fact-finding hearing on the termination petition on

       November 6 and 20, 2019.3 A.E.’s therapist described A.E.’s “exceptional

       progress” while he has been in foster care and therapy but testified that he needs

       stability. Tr. pp. 51–52. A.E.’s Court Appointed Special Advocate (“CASA”)

       testified that termination of Mother’s parental rights was in A.E.’s best interests.

       Tr. pp. 99–100.


[13]   On December 18, 2019, the trial court issued its order terminating Mother’s

       parental rights to A.E. In pertinent part, the trial court found:


                  8. Katherine McHone, of Children’s Bureau, provided therapy to
                  the child from November 2017 to March 2018.

                  9. [A.E.] was initially quiet when he began working with Ms.
                  McHone. The child also behaved aggressively during Play
                  Therapy with Ms. McHone.

                  10. The child was closed off to discussions about his family.

                  11. Over time, the child opened up; became more responsive; and
                  behaved less aggressively.

                                                             ***

                  14. Kelly Joachim of Centerstone Recovery Center was [K.E.’s]
                  Recovery Coach from December 2017 to May 2018.




       3
           Father voluntarily terminated his parental rights and signed consents to A.E.’s adoption.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                    Page 5 of 21
        15. [K.E.] was to participate with Midtown for outpatient
        treatment.

        16. [K.E.] did complete an assessment at Midtown. However,
        she did not engage in treatment.

        17. [K.E.] was inconsistent in meeting her treatment goals.

        18. [K.E.] was criminally sentenced in July 2019, and her
        Behavioral Health Court with Centerstone was closed.

        19. Lydia Spencer of Children’s Bureau was the child’s foster
        care case manager from November 2017 to September 2018.

        20. When Ms. Spencer began working with [A.E.], the child had
        several medical issues.

        21. The child had severe head lice that required his head to be
        shaved.

        22. The child also had cavities and lead exposure.

        23. Ms. Spencer provided the child transportation to medical
        appointments.

        24. The child was mature and open about his experiences.

        25. He was eager to learn and very engaged in school. He
        progressed well and made good grades.

        26. The child did have some behavioral concerns while working
        with Ms. Spencer. He attempted to get out of a moving vehicle
        and was destructive with property.

        27. In April 2018, Ms. Spencer observed the child throw a two
        hour tantrum when the child was informed that his mother
        cancelled a parenting time session.

        28. The lengthy tantrum consisted of the child jumping on stairs;
        throwing objects; and screaming.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 6 of 21
        29. Following the child’s behavioral issues, Ms. Spencer referred
        him to therapy.

        30. After observing the child’s behavioral problems following his
        mother cancelling parenting time, Ms. Spencer recommended
        that [K.E.’s] parenting time be reduced.

        31. Angelique Parker of Stepping Stones has been the child’s
        therapist since March 2018.

        32. Ms. Parker has established the goal of helping the child
        process through therapy.

        33. Initially, the child was full of anger and demonstrated
        impulsive behavior.

        34. [A.E.’s] aggressive behavior occurred after his mother did not
        appear for parenting time sessions.

        35. After moving to a new foster home in [] September or
        October 2018 and after receiving medication, the child’s behavior
        improved and he was able to be coached through tantrums.

        36. [A.E.] has made exceptional progress. His school behavior
        has improved. He has lost weight and has gained confidence and
        is easier to redirect.

        37. [K.E.] has not seen the child since June 2018.

        38. The child has been in his current foster home since July 2019.
        He is happy in this placement.

                                                 ***

        40. Jacqueline Vanterpool of Hoosier Families and Branches of
        Life provided home based case management and supervised
        parenting time for [K.E.] from November 2017 to December
        2017.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 7 of 21
        41. Ms. Vanterpool established goals for [K.E.] of maintaining
        housing; maintaining employment; and maintaining sobriety.

        42. Initially, [K.E.] did well with Ms. Vanterpool. However, her
        participation began to wane and she had numerous “no shows”
        and cancellations.

        43. [K.E.] would often fail to appear for parenting time sessions.
        At the sessions that she did appear, she was attentive to the child
        but did not properly redirect him.

        44. In the summer of 2018, [K.E.] began to make threats to Ms.
        Vanterpool regarding her daughter and her employment. These
        threats were made in the presence of the child.

        45. Ms. Vanterpool closed out [K.E.] unsuccessfully in the
        Summer of 2018 due to non-compliance.

        46. In May 2018, [K.E.] had a drug relapse after seven months of
        sobriety in which she blamed DCS.

        47. [K.E.] has resided in the Indiana Women’s Prison since July
        16, 2019. Before that, she was incarcerated in the Marion County
        Jail from May 2019 to July 16, 2019.

        48. [K.E.] is serving a “split sentence” of 2008 days which
        consists of 973 days in the Indiana Department of Correction
        with 170 actual days credit plus 57 days good time credit totaling
        227 days; 1035 Community Corrections at Craine House (work
        release) for 730 days plus 305 days of home detention.

        49. [K.E.] states that her projected release date is January 20,
        2021.

                                                 ***

        55. [K.E.] admits to a history of drug addiction wh[ich] began
        when she was nineteen years old.

                                                 ***

Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 8 of 21
               58. By her own admission, [K.E.] did not comply with the
               conditions of Behavioral Health Court or probation.

       Appellant’s App. pp. 18–19.


[14]   The trial court concluded that there is a reasonable probability that the

       conditions that resulted in the child’s removal and continued placement outside

       of the home will not be remedied because K.E.


               had two (2) years to put forth an effort and has not done so. She
               knowingly falsified reports to the Court and to the police in an
               attempt to avoid arrest warrants. In doing so, she willingly
               absented herself from the child’s life as well as from Court
               ordered services designed to enhance her parenting ability as well
               as assist her in addressing her substance abuse addiction. Sobriety
               and stability remain major concerns.


       Id. at 19. The court also concluded that continuation of the parent-child

       relationship poses a threat to A.E.’s well-being because “it would serve as a

       barrier for him obtaining permanency through an adoption when his mother is

       unable and unavailable to offer permanency and parent.” Id. The trial court

       concluded that termination of K.E.’s parental rights was in A.E.’s best interests

       because A.E. needs stability that K.E. cannot provide. Id.


[15]   K.E. appeals the trial court’s order terminating her parental rights.


                                           Standard of Review
[16]   Indiana appellate courts have long had a highly deferential standard of review

       in cases involving the termination of parental rights. In re D.B., 942 N.E.2d 867,

       871 (Ind. Ct. App. 2011). We neither reweigh the evidence nor assess witness
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 9 of 21
       credibility. Id. We consider only the evidence and reasonable inferences

       favorable to the trial court’s judgment. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside a judgment terminating

       a parent-child relationship only if it is clearly erroneous. Id. Clear error is that

       which leaves us with a definite and firm conviction that a mistake has been

       made. J.M. v. Marion Cty. Off. of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct.

       App. 2004), trans. denied.


[17]   Mother challenges only one of the trial court’s factual findings as being clearly

       erroneous.4 We therefore accept the trial court’s unchallenged findings as true

       and determine only whether these unchallenged findings are sufficient to

       support the judgment. In re A.M., 121 N.E.3d 556, 562 (Ind. Ct. App. 2019),

       trans. denied; see also T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110 (Ind.

       Ct. App. 2012) (holding that when the trial court's unchallenged findings

       support termination, there is no error), trans. denied.


                                                I. Due Process Claims

[18]   First, Mother argues that her due process rights were violated because the trial

       court failed “to consider evidence that [K.E.’s] circumstances at the time of the

       [fact-finding] hearings were not the same as when her drug relapse and criminal

       convictions occurred,” therefore depriving K.E. of her due process rights and




       4
        In finding number 44, the trial court found that Mother made a threat to her service provider in the presence
       of children. The testimony to support this finding was somewhat confusing and equivocal. We do not
       consider this finding in our resolution of the issues presented in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                    Page 10 of 21
       entering a “termination order based in large part on K.E.’s incarceration.”

       Appellant’s Br. at 30. K.E. also claims that her due process rights were violated

       because DCS failed to make reasonable efforts to reunify K.E. and A.E.


[19]   In support of these arguments, Mother relies on In re T.W., 135 N.E.3d 607

       (Ind. Ct. App. 2019), trans. denied. In that case, our court observed that DCS is

       not statutorily required to provide parents with services before seeking to

       terminate the parent-child relationship. Id. at 612. “However, parents facing

       termination proceedings are afforded due process protections.” Id. “The nature

       of the process due in any proceeding is governed by a balance of three factors:

       the private interests affected by the proceeding; the risk of error created by the

       State’s chosen procedure; and the countervailing governmental interest

       supporting use of the challenged procedure.” Id. at 613 (quotations omitted).


               The private interest affected by the proceeding is substantial—a
               parent’s interest in the care, custody, and control of his or her
               child. And the State’s interest in protecting the welfare of a child
               is also substantial. Because the State and the parent have
               substantial interests affected by the proceeding, we focus on the
               risk of error created by DCS’s actions and the trial court's
               actions.


       K.M. v. Ind. Dep’t of Child Serv., 997 N.E.2d 1114, 1120 (Ind. Ct. App. 2013)

       (citing In re C.G., 954 N.E.2d 910, 917 (Ind. 2011)).


[20]   Our court engaged in a significant discussion of the due process rights afforded

       to parents during CHINS and termination proceedings in In re D.H., 119



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 11 of 21
N.E.3d 578 (Ind. Ct. App. 2019), aff’d in relevant part on reh’g 122 N.E.3d 832

(Ind. Ct. App. 2019), trans. denied.


        In looking at the risk of error created by DCS’s actions, we keep
        in mind that “due process protections at all stages of CHINS
        proceedings are vital because every CHINS proceeding has the
        potential to interfere with the rights of parents in the upbringing
        of their children.” “[T]hese two proceedings—CHINS and
        TPR—are deeply and obviously intertwined to the extent that an
        error in the former may flow into and infect the latter.” And
        “[a]ny procedural irregularities in a CHINS proceeding may be
        of such significance that they deprive a parent of procedural due
        process with respect to the termination of his or her parental
        rights.”

        For example, in Matter of C.M.S.T., we held that procedural
        irregularities in the CHINS case—such as multiple FCMs,
        inappropriate behavior by FCMs, and apparent bias of FCMs—
        contributed to the parents’ non-compliance such that termination
        of their parental rights amounted to a denial of their due process
        rights. See also, In re A.P., [734 N.E.2d 1107,] 1117 [(Ind. Ct. App.
        2000), trans. denied] (finding parents’ due process rights were
        violated in a termination action where DCS made multiple
        procedural errors, such as failing to provide parents with copies
        of case plans and filing CHINS and termination petitions that did
        not meet statutory requirements); cf. N.P. v. Ind. Dep't of Child
        Serv. (In re R.P.), 949 N.E.2d 395, 403 (Ind. Ct. App. 2011) (citing
        J.I. v. Vanderburgh Cty. Off. of Family & Children (In re A.I.), 825
        N.E.2d 798, 816 (Ind. Ct. App. 2005) (noting that one procedural
        deficiency alone may not result in a due process violation), trans.
        denied).

        We must also consider the general proposition that, “if the State
        imparts a due process right, then it must give that right.” Indiana
        Code Sections 31-35-2-4.5(d)(2) and (3) require that DCS file a
        motion to dismiss an otherwise-required termination petition

Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 12 of 21
        when DCS has failed to provide family services and either the
        period for completion of the services has not expired or the
        services are substantial and material in facilitating return of the
        child to the home. And DCS’s own policy manual, . . . provides
        unequivocal directions to DCS regarding the provision of
        services. First, it states that DCS “will provide family services to
        all children and families with an open case.” Next, Chapter 5,
        Section 10 of the Manual states:

                 DCS will . . . develop a Family Service Plan . . . [and] will
                 make appropriate service referrals on behalf of the . . .
                 family . . . DCS will regularly communicate with all
                 service providers throughout the life of the case to discuss
                 the family's progress and any concerns.

                 DCS will reassess the strengths and needs of the child and
                 family throughout the life of the case and will adjust
                 services, if necessary, to meet identified needs. DCS will
                 continue to offer services to the ... family regardless of
                 participation.

                                                     ***

                 The FCM will: . . . (3) Collaborate with the family and the
                 CFT [Child and Family Team] to identify needed services
                 . . . (5) Monitor the family's progress by: (a) maintaining
                 contact with services providers to assess the family's level
                 of participation in services. . . (8) Discuss the family’s
                 participation and progress regarding case goals and results
                 of any new assessments . . . and adjust services and/or
                 service levels as necessary . . . (9) Document in
                 Management Gateway for Indiana Kids (MaGIK) the
                 family’s progress, reasons for service type or intensity
                 changes, and if applicable, reasons why services were not
                 offered or were stopped[.]




Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 13 of 21
                        The FCM will: . . . (3) Follow up with service providers to
                        evaluate the family’s response to the change and/or
                        removal of services.

       Id. at 588–89 (citations, quotations, and emphasis omitted).


[21]   In T.W., our court concluded that the Father’s due process rights were violated

       because DCS failed to make reasonable efforts to preserve and/or reunify

       Father with his child. 135 N.E.3d at 615 (explaining that “[w]hat constitutes

       ‘reasonable efforts’ will vary by case, and . . . it does not necessarily always

       mean that services must be provided to the parents.”). Father, who was

       incarcerated when the CHINS proceedings were initiated, attempted to

       establish paternity of the child and participate in services and visitation. His

       efforts were thwarted by DCS service providers’ inappropriate or misleading

       conduct. DCS “made only limited efforts at reunification” after Father was

       released from incarceration. Id. at 616. DCS failed to make a referral for a

       parent aide, failed to adequately communicate with Father, failed to facilitate

       visitation between Father and the child, and misinformed him concerning the

       steps he was required to take to establish paternity. Id. at 615–18.


[22]   Unlike the circumstances presented in T.W., DCS attempted to provide services

       and assistance to Mother with the goal of reunifying Mother and A.E. Mother

       completed the initial assessments and participated in supervised visitation with

       A.E. But after six months, she began to cancel visitations, failed to submit to

       drug screens, and failed to maintain contact with DCS service providers and her

       probation officer and recovery coach in Behavioral Health Court. Mother


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 14 of 21
       admitted that she began using illegal substances again and stopped participating

       in services because she had an open arrest warrant. Mother was offered mental

       health treatment but declined to participate because she did not care for the

       Midtown employee who performed the mental health assessment.


[23]   In conjunction with the services provided through Behavioral Health Court,

       DCS made reasonable efforts to reunify Mother with A.E. Mother failed to take

       advantage of the offered services and was incarcerated once again. For these

       reasons, Mother has not established that her due process rights were violated.


                                     II. Clear and Convincing Evidence

[24]   Mother claims that the trial court’s order involuntarily terminating her parental

       rights is not supported by clear and convincing evidence. Indiana Code section

       31-35-2-4(b)(2) provides that a petition to terminate parental rights must allege:


               (B) that one (1) of the following is true:

                     (i) There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for placement
                     outside the home of the parents will not be remedied.

                     (ii) There is a reasonable probability that the continuation of
                     the parent-child relationship poses a threat to the well-being
                     of the child.

                     (iii) The child has, on two (2) separate occasions, been
                     adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 15 of 21
[25]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). Because Indiana

       Code subsection 31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court is

       required to find that only one prong of subsection 4(b)(2)(B) has been

       established by clear and convincing evidence. In re A.K., 924 N.E.2d 212, 220

       (Ind. Ct. App. 2010).


[26]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cty.

       Off. of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005). It is instead sufficient

       to show by clear and convincing evidence that the child’s emotional and

       physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[27]   The purpose of terminating parental rights is not to punish parents but instead

       to protect the child. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d at 1259.


[28]   Mother argues that the trial court’s finding that there is a reasonable probability

       that the conditions that resulted in A.E.’s removal or the reasons for his


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 16 of 21
       continued placement outside her home will not be remedied is not supported by

       clear and convincing evidence. To assess whether there is a reasonable

       probability that conditions that led to a child's removal will not be remedied, we

       must consider both the initial basis for the child’s removal and the bases for

       continued placement outside the home. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct.

       App. 2005), trans. denied. Moreover, “the trial court should judge a parent’s

       fitness to care for his children at the time of the termination hearing, taking into

       consideration evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. But trial courts are not precluded “from

       finding that parents’ past behavior is the best predictor of their future behavior.”

       In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). “Due to the permanent effect of

       termination, the trial court also must evaluate the parent’s habitual patterns of

       conduct to determine the probability of future neglect or deprivation of the

       child.” J.T., 742 N.E.2d at 512. Courts may properly consider evidence of a

       parent’s substance abuse, criminal history, lack of employment or adequate

       housing, history of neglect, and failure to provide support. McBride v. Monroe

       Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[29]   A.E. was removed in November 2017 because Mother was incarcerated for a

       robbery conviction and she left A.E. with unsuitable caregivers who lacked

       stable housing and had tested positive for methamphetamine and marijuana.

       Mother was incarcerated for significant periods of time throughout the CHINS

       and termination proceedings for probation violations and a 2019 battery




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 17 of 21
       conviction. Mother was still incarcerated on the dates of the termination fact-

       finding hearings. Her earliest possible release date is in 2021.5


[30]   Mother participated in assessments and visitation for approximately six months

       during the CHINS proceedings. But Mother’s participation in services and/or

       visitation ceased in May 2018 because she relapsed and wanted to evade arrest

       for an outstanding warrant. Mother’s participation in Behavioral Health Court

       was also terminated because she failed to submit to drug screens and did not

       attend appointments with her probation officer and recovery coach. Mother

       was eventually arrested when she committed the 2019 battery, and she gave a

       police officer her sister’s name in an attempt to avoid arrest on an open warrant.

       Her true identity was discovered when law enforcement officers processed her

       arrest.


[31]   Aside from a brief six-month period of time from December 2017 to May 2018,

       Mother has not demonstrated that she is able to provide stability for her child.

       She has been provided with services and assistance to aid her in establishing a

       stable lifestyle, but she did not take advantage of those opportunities. As a

       result, she is incarcerated and will remain in prison until 2021. Mother also has

       not demonstrated that she can refrain from using illegal substances when she is

       not incarcerated.




       5
         Mother claims her release date is in January 2021. DCS asserts it is in June 2021, which is consistent with
       the information provided on the Department of Correction website. www.in.gov/indcorrection/ofs/ofs
       [https://perma.cc/HF6R-3FQ5] (last visited July 13, 2020).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                     Page 18 of 21
[32]   Mother testified that she wanted to participate in programs through the

       Department of Correction to address her substance abuse issues, such as

       Purposeful Incarceration, but admitted that she had only completed the

       assessment and had not begun treatment on the date of the fact-finding hearing.

       Tr. pp. 126–127, 132. Mother testified she was willing to participate in DCS

       services and wanted to participate in other programs aimed at self-improvement

       while she was incarcerated, such as obtaining her GED. Tr. pp. 128–29. She

       was also hoping to be placed on work release. Tr. p. 128. The trial court

       weighed this testimony against Mother’s historical behavior and acted within its

       discretion when it declined to credit the testimony.


[33]   Mother has not established that she is able to provide a stable home for A.E. or

       to refrain from abusing illegal substances. For all of these reasons, we conclude

       that DCS presented clear and convincing evidence to establish that there is a

       reasonable probability that the conditions that resulted in A.E.’s removal or the

       reasons for his continued placement outside her home will not be remedied.6


[34]   Finally, Mother argues that the trial court’s conclusion that termination of her

       parental rights is in A.E.’s best interests is not supported by clear and

       convincing evidence. To determine the best interests of children, the juvenile

       court looks to the totality of the evidence and must subordinate the interests of




       6
         Because Indiana Code subsection 31-35-2-4(b)(2)(B) is written in the disjunctive, we decline to address
       Mother’s additional claim that DCS failed to prove that continuation of the parent-child relationship
       threatens the children’s well-being. In re A.K., 924 N.E.2d at 220.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020                     Page 19 of 21
       the parents to those of the children. In re D.D., 804 N.E.2d at 258, 267 (Ind. Ct.

       App. 2004), trans. denied. “A child’s need for permanency is an important

       consideration in determining the best interests of a child[.]” In re D.L., 814

       N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans. denied. The juvenile court need

       not wait until a child is irreversibly harmed before terminating parental rights.

       McBride, 798 N.E.2d at 203.


[35]   Moreover, a child should not be compelled to suffer emotional injury,

       psychological adjustments, and instability to preserve parental rights. In re L.S.,

       717 N.E.2d 204, 210 (Ind. Ct. App. 1999), trans. denied. The testimony of

       service providers may support a finding that termination is in a child’s best

       interests. In re S.K., 124 N.E.3d 1225, 1234 (Ind. Ct. App. 2019), trans. denied.


[36]   A.E. had significant behavioral issues when he was removed from Mother’s

       care. A.E.’s participation in therapy during these proceedings has resulted in a

       significant improvement in his behavior. A.E. is also more confident and has

       learned how to process his emotions more effectively. He needs stability and

       permanency that Mother cannot provide due to her incarceration and

       unwillingness to address her substance abuse issues. Both the family case

       manager and CASA testified that termination of Mother’s parental rights was in

       A.E.’s best interests and supported adoption by his current foster parents. Tr.

       pp. 100–02, 107. For all of these reasons, we conclude that DCS presented clear

       and convincing evidence to prove that termination of Mother’s parental rights

       was in A.E.’s best interests.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 20 of 21
                                                  Conclusion
[37]   DCS made reasonable efforts to reunify Mother and A.E. Therefore, Mother

       has not established that her due process rights were violated. And the trial

       court’s order terminating Mother’s parental rights is supported by clear and

       convincing evidence.


[38]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-109 | July 24, 2020   Page 21 of 21